Citation Nr: 1504868	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of injury to the right fifth finger.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1977 to January 1981.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Initially, the Board notes that the Veteran perfected an appeal as to the above issues, as well as claims of entitlement to service connection for right foot, right knee, back, headache, and arm and shoulder disorders.  See May 2008 statement of the case.  The agency of original jurisdiction (AOJ) granted these claims in June 2009 and April 2014 rating decisions; the Veteran has not challenged any aspect of those decisions.  Thus, the Board finds that these issues are not in appellate status, and no further consideration is necessary.

The Veteran was scheduled for a hearing before the Board at the RO in June 2014, but the record reflects that he cancelled his request.  See June 2014 written submission.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's residuals of injury to the right fifth finger are not productive of amputation or unfavorable ankylosis of the finger, resulting limitation of motion of other digits, or interference with the overall function of the hand.
CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of injury to the right fifth finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5230 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with notification letters in March 2006 and May 2006, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in August 2005, June 2006, and May 2011 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the August 2005 VA examiner did not have access to the claims file, and it is unclear whether the June 2006 and May 2011 VA examiners reviewed the claims file; however, the examiners reviewed the Veteran's medical history and complaints and performed physical examinations that addressed all of the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher evaluation for his service-connected residuals of injury to the right fifth finger (little finger).  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Under Diagnostic Code 5230, a noncompensable evaluation is warranted for any limitation of motion of the ring or little finger.

In addition, as demonstrated by the evidence of record, the Veteran is right-handed.  As such, major finger disability ratings are applicable.  38 C.F.R. § 4.69.

Under Diagnostic Code 5227, a noncompensable evaluation is warranted for unfavorable or favorable ankylosis of the ring or little finger.  With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See Note to 38 C.F.R. § 4.71a, Diagnostic Code 5227.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note (1).

For evaluation of ankylosis of the index, long, ring, and little fingers, if both the MP and PIP joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at PIP joint or proximal thereto.  If both the MP and PIP joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the MP or PIP joint is ankylosed, and there is a gap of more than two inches (5.1 centimeters) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the MP or PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 3.

Under Diagnostic Code 5156, a 10 percent evaluation is warranted for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is warranted for amputation of the little finger with metacarpal resection (more than one half the bone lost).  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.

Diagnostic Code 5003 states that the severity of degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint(s) is present, but noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45(f).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his right fifth finger disability.  The Board has reviewed the claims file, including the VA examinations from August 2005, June 2006, and May 2011, the VA treatment records beginning around December 2004, and the Veteran's lay statements.


Historically, the Veteran had multiple injuries to his right little finger during service for which the finger was splinted.  See June 1979 and October 1980 service treatment records.  After the October 1980 injury, he was assessed with Boutonniere's deformity with deficient flexion and an inability to extend in the PIP joint.  See June 1979 and October 1980 service treatment records; see also December 1980 separation examination (noting deformity of the right little finger and a hypertrophic PIP joint with loss of full range of motion).

The Veteran has alleged that the little finger disability has continued to have pain and the deformity since that time.  He has indicated that the disability currently affects functions, such as his ability to grip and hold objects with his right hand, writing, and participation in activities that require dexterity of the digits of the right hand.  See, e.g., May 2006 and August 2011 written statements; June 2006 and May 2011 VA examination reports.

The record shows that the Veteran still has a Boutonniere's deformity at the PIP joint, also described as a flexion/fixed contracture, which limited movement of the joint.  X-ray testing has also revealed degenerative changes at the PIP joint.  See, e.g., March 2004 VA treatment record; August 2005, June 2006, and May 2011 VA examination reports.  In addition, the record shows some limitation of motion in the MP and DIP joints of the little finger.  See May 2011 VA examination report.  Nevertheless, a higher evaluation is not available for limitation of motion of the little finger under Diagnostic Code 5230, as outlined above.

In regard to ankylosis, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  The June 2006 VA examiner indicated that there was no ankylosis of the little finger; however, the May 2011 VA examiner determined that there was ankylosis at the PIP joint at an angle of 20 degrees in a flexion position.  The ankylosis resulted in a gap size of 5 centimeters between the finger and the proximal transverse crease of the hand on maximum flexion of the finger.  To the extent that the PIP joint deformity constitutes ankylosis of the joint based on the May 2011 VA examination, these findings are consistent with the criteria for favorable ankylosis under Diagnostic Code 5227, as discussed above, which also results in a noncompensable evaluation.  In addition, the single finger rating criteria provide for a compensable evaluation for a little finger disability only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis, as detailed above).  In this case, the little finger is intact, there is no indication that both the MP and PIP joints are both ankylosed, and there is no indication of rotation or angulation of a bone.  See, e.g., May 2011 VA examination x-ray report.  As actual amputation or extremely unfavorable ankylosis is not shown, a compensable rating is not warranted on this basis.

Moreover, there is no indication that the right little finger disability has resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In fact, the range of motion findings for the other digits of the right hand were entirely normal on both the June 2006 and May 2011 VA examinations, and the May 2011 VA examiner indicated that the little finger ankylosis did not appear to affect the motion of the other digits of the hand.  The August 2005 VA examiner indicated that the right little finger disability, although a source of ridicule by others, did not affect the Veteran's usual activities.  The May 2011 VA examiner also indicated that the ankylosis of the little finger did not affect hand function.  Indeed, during that examination, the right little finger was noted to have decreased strength in pulling, pushing, and twisting and decreased dexterity during twisting, probing, writing, touching, and expression; however, the examiner indicated that the right hand had normal strength and dexterity in all digits except the right little finger.  In addition, the record shows that the Veteran has routinely been able to use his right hand to write and grip objects, such as his cane for his joint disorders, despite any problems with his little finger.  See, e.g., February 2004 (cane used with his right hand), February 2008, and November 2010 VA examination reports (continued cane use); May 2006 written statement.  Thus, while the Board acknowledges the Veteran's contentions as to limitation of his overall hand function, the evidence does not support the assignment of an additional evaluation based on limitation of motion of other digits or interference with the overall function of the hand.

In addition, the record reflects that the Veteran has been found to have neurological problems in his right hand.  For example, VA treatment records show the Veteran's complaints of numbness in the right long and ring fingers following right shoulder surgery.  See August 2009 VA treatment record.  On examination, there was normal neurovascular check of the hand other than these two fingers.  Following electrodiagnostic testing the following month, the impression included a notation that the findings were consistent with sensory only carpal tunnel syndrome.  On the May 2011 VA examination, the upper extremity neurological examination, including sensory function, was normal.  The Veteran later complained of bilateral hand numbness in the third, fourth, and fifth digits.  See October 2011 and January 2012 (noting findings from 2009) VA treatment records.  However, a November 2012 VA treatment record shows that the Veteran's treatment provider determined that his bilateral hand numbness and tingling were most likely due to cervicogenic causes.  In summary, while the Veteran did suffer some neurological deficiency in his hands, the record does not reflect or otherwise suggest, nor does the Veteran contend, that these problems are related to the service-connected right little finger disability so as to warrant a separate or higher disability evaluation under the diagnostic codes pertinent to rating neurological disorders.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the right little finger disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board does observe that the June 2006 VA examiner indicated that there was pain, fatigue, weakness, lack of endurance, and incoordination with repetitive use of the finger, with pain as the major functional impact.  The May 2011 VA examiner made the opposite finding as to these factors; however, he did note decreased strength, as well as decreased dexterity due to pain in the finger.  Nevertheless, considering the results of the VA examinations in light of the Veteran's overall disability picture as shown in the record, the Board finds that any functional impairment, as discussed above, is not the functional equivalent of extremely unfavorable ankylosis to more nearly approximate a compensable evaluation.  While 38 C.F.R. § 4.59 indicates that painful motion of a joint should be recognized by a rating equivalent to at least the minimum compensable rating for the joint, the rating schedule does not provide for a compensable evaluation for any limitation of motion of the little finger joint.  Again, amputation or the functional equivalent is necessary in order to receive a compensable evaluation, which has simply not been shown in this case.  In addition, the finger joint involved is a minor joint, and there is no indication of the involvement of a group of minor joints to warrant a 10 percent evaluation under Diagnostic Code 5003.

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's right fifth finger disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right fifth finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available under other diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right fifth finger disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

Entitlement to a compensable evaluation for residuals of injury to the right fifth finger is denied.


REMAND

The Board finds that a remand is necessary to obtain a VA medical opinion for the sleep disorder claim.  Specifically, the VA treatment records show a current sleep disorder, and the Veteran has alleged that this disorder was caused by his in-service head injury.  See, e.g., May 2006 written statement.  The service treatment records show that the Veteran sustained an in-service head injury, and he is now service-connected for a traumatic brain injury (TBI) with amnestic disorder and residual scars based on this injury.  See August 2012 rating decision.

Thus, there is evidence that the Veteran's current symptoms may be related to his military service or service-connected TBI disability, but there is insufficient medical evidence to make a decision on the claim.  These considerations satisfy the low threshold for obtaining a VA medical opinion under VA's duty to assist.

In addition, it does not appear that the Veteran has been adequately notified of the evidence necessary to substantiate the claim of service connection on a secondary basis, and he should be provided proper notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate notice for his claim of service connection for a sleep disorder.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on a secondary basis.

2.  After completing the above action, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the nature and etiology of any current sleep disorder.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he has a sleep disorder as a result of an in-service head injury.  The record reflects that the Veteran sustained a head injury during service, and he is now service-connected for a TBI with amnestic disorder and residual scars based on this injury.  See October 1980 and December 1980 service treatment records; April 2012 VA TBI examination; August 2012 rating decision.  The Veteran also has a current diagnosis of REM-related obstructive sleep apnea.  See, e.g., VA treatment records from October 2006 and January 2007.

The examiner should identify all current sleep disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the head injury therein.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep disorder was caused by or permanently aggravated by a service-connected disability, including the TBI disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


